SpoEford, J.
It is needless to inquire whether a claim to what is styled an “ improvement ” on public lands will furnish a foundation for the possessory action in ordinary cases.
In this case, the plaintiff alleged himself to be the owner and possessor of the land in question, and the principal defendant is estopped to deny it; for, in an answer to interrogatories propounded to him, he admitted that he leased the land from the plaintiff.
He could not change the character of his own possession from that of lessee to that of owner.
*633The pretended sheriff’s sale of the improvement right did not operate any change of possession. The sheriff does not appear to have made a valid seizure by taking possession himself, or to have put the pretended purchaser into possession; we need not mention other informalities in these anomalous proceedings.
The identity of the tract claimed is admitted by the pleadings.
Judgment affirmed.